                                                        CR 1')                            2i
                                                                              OeARCYHAaj.
                                    INFORMATION SHEET                          LEVY, M.J.
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



1.      Title of Case: United States v. Ashiqul Alam

2.      Related Magistrate Docket Number(s): 19-M-531

3.      Arrest Date: 6/6/2019

4.      Nature of offense(s):   ixl Felony
                                □    Misdemeanor


5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules):

6.      Projected Length of Trial:    Less than 6 weeks        iEl
                                      More than 6 weeks        □


7.      County in which crime was allegedly committed: Kings.
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.'                 DYes lEI No

9.      Has this indictment/information been ordered sealed?         DYes   S No


10.     Have arrest warrants been ordered?                           DYes   13 No


11.     Is there a capital count included in the indictment?         DYes 13 No

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney^

                                             By:
                                                    Jcjnathan E. ATgor
                                                    Assistant U.S. Attorney
                                                    (718) 254-6248


        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
